Name: Council Directive 87/491/EEC of 22 September 1987 amending Directive 80/215/EEC on animal health problems affecting intra-Community trade in meat products
 Type: Directive
 Subject Matter: trade policy;  agricultural policy;  agricultural activity;  means of agricultural production;  health;  foodstuff
 Date Published: 1987-10-02

 Avis juridique important|31987L0491Council Directive 87/491/EEC of 22 September 1987 amending Directive 80/215/EEC on animal health problems affecting intra-Community trade in meat products Official Journal L 279 , 02/10/1987 P. 0027 - 0028 Finnish special edition: Chapter 3 Volume 24 P. 0148 Swedish special edition: Chapter 3 Volume 24 P. 0148 *****COUNCIL DIRECTIVE of 22 September 1987 amending Directive 80/215/EEC on animal health problems affecting intra-Community trade in meat products (87/491/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 4 (1) of Directive 80/215/EEC (4), as last amended by Regulation (EEC) No 3768/85 (5), defines the types of treatment likely to destroy agents responsible for livestock diseases in meat products with a view to permitting intra-Community trade in such products under certain conditions; Whereas experience gained and advances in scientific knowledge and meat technology enable a new treatment providing the requisite guarantees to be used; Whereas the Scientific Veterinary Committee has delivered a favourable opinion regarding the use of the new treatment for preparing pigmeat products in Member States in which African swine fever is prevalent; Whereas the inclusion of this treatment amongst the others already prescribed will facilitate free movement in the Community, which will increase the value of production while avoiding the risk of spreading disease; Whereas there is at present some uncertainty as to which provisions of the Treaty can serve as a basis for the adoption of the measures in question, in particular pending the judgment to the handed down by the Court of Justice in Case No 68/86; whereas, exceptionally, the sole legal basis must therefore, for the time being, be the Treaty itself, HAS ADOPTED THIS DIRECTIVE: Article 1 Article 3 of Directive 80/215/EEC is hereby amended as follows: (a) In the first indent, 'Article 1 of Council Directive 64/433/EEC' is replaced by 'Article 2 of Council Directive 64/433/EEC'. (b) in the second indent, '(a)' is deleted. Article 2 Article 4 of Directive 80/215/EEC is hereby amended as follows: 1. Paragraph 1 is amended as follows: (a) In the introductory words, 'Article 1 of Directive 64/433/EEC' is replaced by 'Article 2 of Directive 64/433/EEC'. (b) Point (a) is replaced by the following: '(a) heat treatment carried out: (i) either in a hermetically sealed container, with an Fc value of 3,00 or more; (ii) or under the following conditions - in so far as the products concerned are prepared exclusively from or with pigmeat from farms or, in the case of the Member States referred to in Article 7a (1), from areas not subject to banning orders on health policy grounds, following the establishment of the existence of African swine fever: - the meat must be fully boned and the main lymphatic glands removed, - the piece of meat to be treated mus not weigh more than five kilograms, - before heating, each piece of meat as referred to above must be enclosed in a hermetically sealed container to be marketed therein, - the meat in its container must undergo heat treatment in strict conformity with the following conditions: - the product must be kept at a temperature of at least 60 °C for a minimum of four hours during which the temperature must be at least 70 °C for a minimum of 30 minutes, - the temperature of a representative number of samples of each batch of products must be monitored constantly. Monitoring must be carried out using automatic apparatus enabling the temperature to be recorded both in the centre of the pieces of greater weight and inside the heating equipment, - throughout these operations, the conditions laid down in the third subparagraph of Article 5a of Directive 72/461/EEC, as amended by Directive 80/213/EEC (7), must be fulfilled, - after the treatment, a public health mark must be put on each of the containers referred to in the third and fourth indents, in accordance with points 31, 32 and 33 of Chapter VII of Annex A to Directive 77/99/EEC, - Member States which make use of the treatment provided for under this point shall communicate to the Commission and the other Member States the list of establishments which possess the equipment required to ensure that the temperatures prescribed above are complied with. In the case of the Member States referred to in Article 7a (2), the treatment may be used for meat from areas subject to a banning order following the discovery of African swine fever only after a decision has been taken in accordance with Article 7b (2). (7) OJ No L 47, 21. 2. 1980, p. 1.' (c) In (b), - subdivision (i) is replaced by the following: '(i) heat treatment of a type different from those referred to in (a), in which the centre temperature is raised to at least 70 °c.', - the following subparagraph is added to subdivision (ii): 'However, if the disease in question is foot-and-mouth disease, this treatment may be applied to bone-in ham which fulfils the other conditions provided for in the first subparagraph.' (d) The following subparagraph is added: 'The products mentioned in this Article may be prepared only under official veterinary supervision and must be protected from any contamination or recontamination.' 2. In paragraph 2: - The following subdivision is added under (a): '(iii) where, as a result of the discovery or the continued existence of African swine fever, a Member State decides to make use of the treatment described in paragraph 1 (a) (ii), it must ensure that fresh pigmeat is marked with the stamp provided for in Article 5a of Directive 72/461/EEC.' - Point (b) is replaced by the following: '(b) the health certificate specified in Annex A, Chapter VIII, to Directive 77/99/EEC contains, without prejudice to footnote 3 of that certificate, the following words under the entry 'Nature of products': 'Treated in accordance with Article 4 (1) (a) of Directive 80/215/EEC' or 'Treated in accordance with Article 4 (1) (b) of Directive 80/215/EEC'. Article 3 Member States shall bring into force, not later than 1 January 1988, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof. Article 4 This Directive is addressed to the Member States. Done at Brussels, 22 September 1987. For the Council The President L. TOERNAES (1) OJ No C 55, 3. 3. 1987, p. 10. (2) OJ No C 156, 15. 6. 1987, p. 183. (3) OJ No C 68, 16. 3. 1987, p. 2. (4) OJ No L 47, 21. 2. 1980, p. 4. (5) OJ No L 362, 31. 12. 1985, p. 8.